UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 00-30225
                           Summary Calendar



               DORA CARDENIA, Wife of Frank V. Cardenia
                     (Deceased); JOSEPH CARDENIA,

                                               Plaintiffs-Appellants,


                                VERSUS


          PANCHO’S MEXICAN BUFFET, INC., doing business as
         Pancho’s Mexican Buffet; TRANSPORTATION INSURANCE
               COMPANY; CONTINENTAL CASUALTY COMPANY,

                                               Defendants-Appellees.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           (99-CV-976-F)
                          September 14, 2000


Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      On March 10, 1999, Mr. Frank V. Cardenia, then 86 years old,

fell while going through the serving line at a Pancho’s Restaurant

in Metairie, Louisiana.     He was taken by ambulance to a local


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
hospital and diagnosed as having a broken hip.   He died four days

later.   His widow, Dora Cardenia, and his son, Joseph Cardenia,

sued Pancho’s Mexican Buffet, Inc. and its insurance carriers in

the federal district court in New Orleans claiming diversity

jurisdiction and seeking damages for personal injury and pain and

suffering surviving death and for wrongful death under Louisiana

tort law.   After extensive discovery, the defendants moved for a

summary judgment which was granted.   The plaintiffs appeal.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.   For

the reasons stated by the district judge in its “Order and Reasons”

filed February 7, 2000, we affirm the Final Judgment in favor of

defendants and against plaintiffs, dismissing plaintiffs’ suit.

               AFFIRMED.




                                2